Citation Nr: 1612082	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  12-13 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder (claimed as residual to a neck injury).

2.  Entitlement to service connection for a right elbow disorder.

3.  Entitlement to an initial rating in excess of 30 percent prior to October 27, 2015, and in excess of 70 percent thereafter, for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to July 1974.

This appeal to the Board of Veterans' Appeals (Board) arose from three rating decisions by the RO in Portland, Oregon.

In May 2009, the RO denied service connection for a neck injury.  In May 2010, the Veteran filed a notice of disagreement (NOD) with respect to that issue.  The RO issued a statement of the case (SOC) in October 2011, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in November 2011.

In October 2009, the RO granted service connection for PTSD and assigned an initial 30 percent rating, effective March 26, 2007.  After the Veteran submitted additional evidence in support of his claim in January 2010, the RO issued another rating decision in April 2010 continuing the 30 percent rating.  Thereafter, in April 2011, the Veteran filed a NOD with respect to the initial rating assigned.  

In August 2012, the RO denied service connection for a right elbow injury.  In July 2013, the Veteran filed a NOD with respect to that issue.

In May 2014, the RO issued a SOC with respect to the claim for service connection for a right elbow injury and the claim for a higher initial rating for PTSD, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2014.

In June 2015, the Veteran testified during Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing has been associated with the record.

In August 2015, the Board remanded the claims on appeal to the agency of original jurisdiction (AOJ) for further action, to include additional development.  After accomplishing further action, the AOJ issued a supplemental statement of the case (SSOC) in November 2015, and returned the matter to the Board.

Because the claim involving PTSD emanates from the Veteran's disagreement with the initial rating assigned following the award of service connection, the Board has characterized the claim in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disabilities). 

Furthermore, following the Board's August 2015 remand, in a November 2015 rating decision, the Appeals Management Center increased the Veteran's rating for PTSD to 70 percent, effective October 27, 2015.  As higher ratings for this disability are assignable for all relevant periods, and because the Veteran is presumed to seek the maximum available benefit, the Board has characterized the appeal pertaining to the assigned rating for PTSD as encompassing both matters as set forth on the title page.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing system.

The Board's decision addressing the claim for service connection for a cervical spine disorder, as well as the  claim for higher rating for PTSD, is set forth below.  The claim for  service connection for a right elbow disorder is addressed in the remand following the order; this matter is being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.



FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each matter herein decided have been accomplished.

2.  Although the Veteran asserts that he suffered a cervical spine injury in connection with an in-service boating accident; , no cervical spine disability  was shown in service or for many years thereafter, nor  there credible evidence of symptoms of a cervical spine disorder during and since service; and the only competent, probative opinion of record to address whether there exists a medical relationship between any currently diagnosed cervical spine disorder and the Veteran's military service weighs against the claim.

3.  From the  March 26, 2007effective date of the award of service connection, until June 23, 2015, the Veteran's PTSD was manifested by symptoms that included difficulties in his martial relationship; depressed mood, dysphoria, and a flattened affect; reexperiencing his traumatic in-service stressors, including nightmares and intrusive memories; panic/anxiety attacks; anger and irritability; difficulty adapting to stressful circumstances; chronic sleep disturbances; social isolation and avoidance; emotional numbing; hypervigilance and a heightened startle response; problems with attention and concentration; and problems with memory.  Collectively, these symptoms are of the type and extent, frequency, and/or severity (as appropriate)  indicative of no more than occupational and social impairment with reduced reliability and productivity.

4.  Since June 24, 2015, the Veteran's PTSD has been manifested by symptoms that included difficulties in his marital relationship; depressed mood, feelings of detachment, dysphoria, and lack of motivation or interest in activities; intrusive thoughts and recollections of his military service; hypervigilance and an exaggerated startle response; frequent panic attacks; outbursts of anger and irritability; depression and anxiety that affect his ability to function effectively; chronic sleep disturbances, including nightmares and thrashing in his sleep; impairment of short and long term memory; illogical or obscure speech, and a difficulty understanding commands; difficulty in adapting to stressful circumstances; impaired judgment and thought processes; social isolation and avoidance behaviors; and infrequent suicidal and homicidal ideation.  Collectively, these symptoms of the type and extent, frequency, and/or severity (as appropriate) indicative of no more than occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.

5.  The schedular criteria are adequate to rate the Veteran's PTSD at all pertinent points, and no claim of unemployability due to PTSD has been raised.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a cervical spine disorder are not met.  38 C.F.R. §§ 1110, 1111, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for an initial 50 percent rating for PTSD, from March 26, 2007 to June 23, 2015, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code (DC) 9411 (2015).

3.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a 70 percent rating for PTSD, from June 24, 2015, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code (DC) 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).  

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)). 

As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R.                  § 3.159(b)(1).
  
The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a Veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ) (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

With regard to the Veteran's claim for service connection for a cervical spine disorder, a November 2008 pre-rating letter provided notice to the Veteran regarding the information and evidence needed to substantiate his claim.  This letter also informed the Veteran of what information and evidence must be submitted by him, and what information and evidence would be obtained by VA.  In addition, this letter provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  The May 2009 rating decision reflects the AOJ's initial adjudication of this claim for service connection after the issuance of the November 2008 letter.  

After the award of service connection, and receipt of the Veteran's disagreement with the initial rating assigned, no additional notice for the downstream, initial rating issue was required under 38 U.S.C.A. § 5103A . See VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004)).  Nevertheless, the May 2014 SOC includes citation to the full rating criteria for evaluating PTSD, and included the provisions of 38 C.F.R. § 3.321, governing extra-schedular consideration (the timing and form of which suffices, in part, for Dingess/Hartman).

As for VA's duty to assist, the record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file include the Veteran's service treatment records (STRs), VA treatment records, and private treatment records, including a September 2015 Disability Benefits Questionnaire (DBQ) report completed by the Veteran's licensed professional counselor.  The Veteran has also been provided multiple VA examinations, most recently in October 2015, to address the matters  herein decided.  The adequacy of these VA examinations has not been challenged.  Also of record and considered in connection with these claims is the transcript of the  appeal are various written statements provided by the Veteran, his wife, and his representative, on his behalf.  The Board finds that no further RO action to develop these claims, prior to appellate consideration, is required.

As for the Board hearing, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or VLJ, who chairs a hearing, fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, the Board finds that there has been substantial compliance with the duties set forth in 38 C.F.R. 3.103(c)(2), and that the hearing was legally sufficient.

Here, during the Board hearing, the undersigned identified the issues on appeal, to include the matters herein decided. Also, information was solicited regarding the Veteran's current symptoms, his in-service experiences, and the existence of  any outstanding medical records pertinent to either the severity of his service-connected PTSD or his claim of service connection for a cervical spine disorder.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  Although the undersigned did not explicitly suggest the submission of any specific, additional evidence, on these facts, such omission was harmless, as pertinent evidence was added to the record pursuant to the Board's subsequent remand.  

In the August 2015 remand, the Board directed the AOJ to arrange for the Veteran to undergo VA examinations for evaluation of PTSD and to obtain information as to the  nature and etiology of any cervical spine disorder, and to undertake appropriate action to associate any outstanding VA treatment records with the Veteran's claims file pertinent to either claim.  In addition, the AOJ was instructed to give the Veteran another opportunity to submit additional evidence in support of his claims.  The Board finds that the AOJ substantially complied with the remand order, as new VA examinations were conducted in October 2015; the Veteran's VA treatment records, dated to September 2015, were associated with the claims file; and the Veteran was informed of his opportunity to submit additional evidence in a September 2015 letter.  Thus, no further action with regard to the claims herein decided regard is necessary, as the AOJ substantially complied with the remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not necessary under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002)).

In summary, the duties imposed by the VCAA have been considered and satisfied. The Veteran has been notified and made aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any of these claims.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of any matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Service Connection for Cervical Spine Disorder

The Veteran contends that he currently suffers from a cervical spine disorder as a result of his military service.  Specifically, during the June 2015 hearing, the Veteran testified that, while on active duty, he was sent to rescue an airplane that made an emergency landing in the water.  As his boat approached the site, it crashed into a wave, and he felt a jolt in his neck and a shockwave down his spine.  The Veteran stated that, although he informed his chief about his symptoms, the injury and the circumstances surrounding the injury were not recorded in his service treatment records.  See June 2015 Hearing Transcript, Pg. 3-4; see also July 2007 Statement in Support of Claim.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection on a direct basis, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) an etiological relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether the required elements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  

Certain chronic diseases (to include arthritis) shall be presumed to have been incurred in service if manifested to a compensable degree within a prescribed period post service (1 year for arthritis), even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.   38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).   

The United States Court of Appeals for the Federal Circuit recently clarified that the provisions of 38 C.F.R. § 3.303(b) pertaining to the award of service connection on the basis of continuity of symptomatology (in lieu of a medical nexus opinion) apply to chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As noted, arthritis is among the diseases listed in section 3.309(a).

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Considering the evidence of record in light of the above-noted legal authority, the Board finds that the claim for service connection for a cervical spine disorder must be denied. 

The Veteran's service treatment records are negative for any complaints, findings, or diagnoses pertaining to the cervical spine.  The Veteran's July 1974 service discharge examination found no abnormalities related to the Veteran's cervical spine.  During his June 2015 hearing, the Veteran confirmed that the injury was not recorded during service.  However, he stated that he was put on light duty for five days.

Post-service treatment records show that he underwent an anterior discectomy and fusion of the C5, C6, and C7 vertebrae, as well as a bilateral decompression and medial nerve compression surgery in June and August 2011.  Additionally, the Veteran's private treatment records note numerous complaints of cervical pain that radiated down to his hands, as well as the Veteran's contention that such was related to his military service.

During the June 2015 hearing, the Veteran testified that although his in-service symptoms improved following the initial injury, he experienced problems with his cervical spine continuously through the remainder of his service and following service.

In October 2015, the Veteran underwent a VA examination to address the nature and etiology of any current cervical spine disorder.  Following a physical examination and a review of the Veteran's claims file, the examiner diagnosed the Veteran with degenerative arthritis of the spine, Intervertebral Disc Syndrome (IVDS), spinal fusion, and bilateral cervical radiculopathy.  During the examination, the Veteran described his in-service injury.  He also stated that he had experienced continuous neck pain since his separation from service in 1974, but that he did not seek treatment for his neck until 2007 or 2008, except for visits to a chiropractor in the late 1970s.  The examiner opined that the Veteran's cervical spine disorder was less likely than not incurred in or caused by the Veteran's in-service injury.  The examiner reasoned that the Veteran's cervical spine disorder was degenerative in nature and was not likely related to an injury.  Furthermore, the examiner noted that the Veteran also had arthritis in his lower back, and stated that, generally, degenerative disc disease often affects both the cervical spine and the lumbar spine.  Finally, the examiner reasoned that the Veteran's discharge examination did not reflect any complaints of a neck pain, and the Veteran's post-service treatment records did not reflect treatment for a cervical spine disorder until several years after discharge.

As indicated above, the Veteran's service treatment records are silent with respect to  the Veteran's cervical spine.  Furthermore, during his June 2015 hearing, the Veteran stated that he did not receive treatment for his neck until 2000, roughly 26 years after service.  See June 2015 Hearing Transcript, Pg. 7.  During his October 2015 VA examination, the Veteran reported  that he did not seek treatment until 2007 or 2008, roughly 33 years after service.  Both timeframes are  clearly well beyond the one-year post-discharge period for establishing service connection for arthritis on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.  The Board also points out that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992). 

Moreover, the only competent, probative opinion to address the medical relationship, if any, between the Veteran cervical spine disorder and his military service is adverse to  the claim.  The medical professional who examined the Veteran and provided the October 2015 opinion explicitly rendered a conclusion that weighs against a finding of service connection for current cervical spine disorder.  The opinion clearly was based on an examination of the Veteran, full consideration of the Veteran's documented medical history and lay assertions, including his description of his in-service injury, and was supported by a clearly-stated rationale.  As such, the Board accepts this opinion as probative of the medical nexus question.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).   Significantly, there is no contrary medical evidence or opinion of record-i.e., one that, in fact, establishes a medical nexus between a current cervical spine disorder and service-and neither the Veteran nor his representative has not presented or identified any such existing evidence or opinion.

In addition to the medical evidence discussed above, the Board has considered the Veteran's assertions advanced in connection with the current claim, but finds that such assertions do not provide persuasive support for the claim.  

To the extent that the Veteran currently asserts continuity of neck symptoms since service, a matter which he is competent to report (see, e.g; Charles v. Principi, 16 Vet. App. 370 (2002) and Grottveit v. Brown, 5 Vet. App. 91 (1991)), here, the stark absence of any documented neck complaints during service and for many years thereafter tends to diminish the credibility of assertions as onset and continuity advanced in connection with the current claim for monetary benefits.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a pecuniary interest may affect the credibility of a claimant's testimony).

Furthermore, as for any direct assertions by the Veteran that there exists a medical relationship between his current cervical spine disorder and his military service, the Board emphasizes that the matter of the medical etiology of the cervical spine disability r here at issue is a complex medical matter  within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Although the Veteran's military occupational specialty was as a corpsman, which his DD Form 214 indicates is equivalent to a medical assistant, it has not been argued or shown that the Veteran received any specialized medical training  in diagnosis and opining as to the etiology of cervical spine disability(is) or that he has actually participated in his own cervical spine medical treatment, , such that he is competent to render a probative (i.e., persuasive) opinion on the medical matter  upon which this claim turns.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer);  See also Black v. Brown, 10 Vet. App. 279, 284 (1997) (a nurse's statement may constitute competent medical evidence where the nurse has specialized knowledge regarding the area of medicine or participated in treatment).

As the Veteran's assertions as to the existence of  a medical nexus between his current cervical spine disorder and his military service are not considered competent or probative evidence in support of his claim, he can neither support his claim, nor counter the probative medical etiology opinion discussed above, on the basis of his own assertions, alone.

For all the foregoing reasons, the Board finds that the claim for service connection for a cervical spine disorder must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

III.  Higher Ratings for PTSD

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  See also 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as with respect to the issue of higher ratings for the Veteran's PTSD for the time period at issue in the instant case, evaluation of the medical evidence since the effective date of the award and consideration of the appropriateness of "staged ratings" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126.  

The Veteran was granted service connection for PTSD in the October 2009 rating decision on appeal.  The Veteran's PTSD was assigned an initial 30 percent disability rating, effective March 26, 2007.  In a November 2015 rating decision, the AOJ increased the Veteran's rating to 70 percent, effective October 27, 2015.  Inasmuch as the RO has already assigned staged ratings for the Veteran's PTSD, the Board will consider the propriety of the rating assigned at each stage, as well as whether any further staged rating is warranted.

Although the ratings for the Veteran's PTSD have been assigned under Diagnostic Code 9411, the actual criteria for rating the Veteran's disability are set forth in a General Rating Formula for evaluating psychiatric disabilities other than eating disorders.  See 38 C.F.R. § 4.130 .

Pursuant to the General Rating Formula, a 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent rating is assigned when there is total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. 

Use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each Veteran and disorder, and the effect of those symptoms on a Veteran's social and work situation. Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). 

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score at Axis V.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF scores assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  [Parenthetically, the Board notes that the revised DSM-5 does not use the multi-axial system and, thus, there is no Axis V and the GAF has been eliminated.  DSM-5 applies to claims certified to the Board after August 4, 2014.  See Fed. Reg. 45,093 (Aug. 4, 2014)].

At the outset, the Board notes that, in addition to PTSD, the medical evidence reflects a diagnosis of major depressive disorder.  Where it is not possible to distinguish the effects of a nonservice-connected disorder from those of a service-connected disorder, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  As there is no indication that is it possible differentiate between the extent to which each psychiatric disorder results in the Veteran's level of occupational and social impairment, the Board has considered all of his psychiatric symptoms in evaluating his PTSD.

Pertinent evidence of record includes private treatment records, VA treatment records, reports of VA examinations conducted in August 2008 and October 2015, a September 2015 DBQ report completed by the Veteran's licensed professional counselor, and lay statements, to include as reflected in the  Veteran's June 2015 Board hearing testimony..

During a  May 2008 psychological evaluation  by his private counselor, the Veteran reported an increase in his symptoms.  He reported auditory hallucinations, but denied hyperactivity, visual hallucinations, or abnormal body sensations.  The Veteran reported problems with anger, noting that he frequently lost his temper and would become verbally abusive.  He was concerned over a forty-pound weight gain over the last three years.  He reported feeling overwhelmed, struggling with unwanted thoughts, and suffering from difficulty sleeping.  He stated that he did not have close friends or confidants with whom he could share is concerns and feelings, and he felt socially isolated.  The counselor noted that the Veteran was not prone to dissociate.  With regard to reexperiencing his in-service events, the counselor noted that the Veteran would lose control over his internal experience, and that he avoided external triggers.  The counselor also noted suppression and avoidance of feelings, emotional numbing, and construction of emotion.  With regard to symptoms of hyperarousal, the counselor noted sustained activation tension, sleep difficulties, irritability, problems with attention and concentration, hypervigilance, and a heightened startle response.  Additionally, she noted that the Veteran's PTSD caused debilitating effects that interfered with his capacity to function well on a daily basis.

On  examination, the Veteran's demeanor was reserved and distressed.  His speech was normal, his affect was appropriate, there was no impairment of judgment, and his insight was good.  The Veteran was oriented, and he did not suffer from any hallucinations, thought disorders, delusions, dissociative symptoms, impairment of concentration, or suicidal ideation, and he did not pose a risk of violence to others.  The licensed professional counselor noted memory impairment, as well as emotional numbing, a sense of loss of internal control, social avoidance, and difficulty with memory.  A GAF score of 55 was assigned.

In connection with what was then a claim for service connection for PTSD, the Veteran submitted an August 2008 psychological evaluation completed by his private licensed professional counselor.  During the evaluation, the Veteran reported symptoms such as general unhappiness, low energy and fatigue, excessive guilt, sleep difficulties, and poor memory.  He rated his mood as a four or five out of ten.  He also reported auditory hallucinations and difficulty in social situations because of hypervigilance and heightened anxiety.  He described social avoidance, which also was a source of marital discord.  The Veteran expressed memory difficulties, such as forgetting were he put things and forgetting the reason he walked into a room.  The Veteran's speech was noted as being circumstantial, especially when agitated.  The counselor also noted that the Veteran was prone to frequent problems with anger, and that, when angry, his judgment was impaired and he had a tendency to overreact.  The Veteran reported enjoying ranching, camping, fishing, hunting, and working with mechanical things.  With regard to his current social support, the Veteran stated that the members in his support group were supportive and that he had revealed many person things to the group; however, he stated that he was still somewhat socially isolated because of his anxiety and hypervigilance.

On  examination, the Veteran's demeanor was reserved and distressed.  His speech was normal, his affect was appropriate, his judgment was mildly impaired, and his insight was good.  The Veteran was oriented, and he did not suffer from any thought disorder, delusions, dissociative symptoms, impairment of concentration, or suicidal ideation, and he did not pose a risk of violence.  The counselor noted hallucinations and memory impairment as well as symptoms including distress, reexperiencing his in-service experiences, social avoidance, hyperarousal, emotional numbing, and a sense of loss of internal control.  The Veteran was assigned a GAF score of 55.

In August 2009, the Veteran underwent another VA examination.  During the examination, the Veteran complained of intrusive recollections two times a week; nightmares one to two times a month; anger control problems; chronic sleep disturbances; martial problems, including fighting with his wife on a weekly basis; a lack of interest in pleasurable activities; concentration difficulties; and avoidance behaviors.  The Veteran reported that he worked as a corrections officer, but that he had to medically retire in 2004 due to his diagnoses of multiple sclerosis; however, he also stated that his emotional problems, anxiety levels, and anger control problems also led to his decision to medically retire.  He kept busy by working on his small ranch.  He stated that he and his wife would often conflict because of his avoidance and isolative behaviors, and that he did not have any close friends.  With regard to his 28-year-old daughter, the Veteran reported only occasional contact.

On  mental status examination, the Veteran was cooperative, appropriate, and oriented.  The examiner found no evidence of hallucinations, delusions, or of significant cognitive impairment, and the Veteran's recent and remote memory appeared to be within average range.  There was no impairment of thought process or communication.  The examiner noted that the Veteran's symptoms included emotional numbing, reexperiencing his in-service stressors, avoiding stimuli associated with his in-service stressors, and increased arousal.  The examiner also noted symptoms of chronic depression due to the Veteran's PTSD resulting in a dysphoric mood, feelings of worthlessness and hopelessness, low motivation, low energy, concentration problems, and sleep disturbances.  Overall, the examiner opined that the Veteran suffered from moderate social, industrial, and emotional impairment due to his PTSD, and assigned a GAF score of 55.

In a January 2010 private treatment record, the Veteran's licensed professional counselor reported that his symptoms included deficiencies in family relations, a flattened affect, circumstantial speech, frequent panic attacks, extreme social isolation, and impaired judgment.  It was also noted that  the Veteran experienced difficulty adapting to stressful circumstances and was resistant to change, and that he  experienced difficulty understanding responding to complex commands, and his short-term memory and abstract thinking skills were impaired.  The Veteran was noted to experience disturbances in motivation, depressed mood, difficulty sleeping, low self-esteem, and chronic impatience.  He denied any suicidal ideation, or visual or auditory hallucinations.  With regard to his familial relationships, the counselor noted that the Veteran's martial relationship was impoverished due to his inability to be emotionally intimate with his wife.

A  March 2011 VA treatment note reflects the  Veteran's report that his medication was helping his depressive symptoms a lot.  It was noted that, during a PTSD screening, he  denied nightmares, avoidance behaviors, hypervigilance, and feelings of detachment over the past month.  He also stated that he was not feeling hopeless about the future and denied any suicidal ideation.

A  September 2011 private treatment record reflects the Veteran's report that he had recently been involved in an argument with his wife, and that he was very distraught.  He was described as  tearful, but not suicidal.

A March 2012 VA treatment record documents that the Veteran stated that his current medication was covering his symptoms.  He stated that, although his anger was well controlled, he continued to experience problems with sleep and ongoing nightmares.

In an April 2012 VA treatment record, the Veteran was described as alert and attentive, cooperative and reasonable.  Hs speech was slow, his language was intact, his mood was dysphoric, and his affect was congruent with his mood.  The Veteran denied any hallucinations or illusions, and his thought process was normal and coherent without any unusual content.  He denied any suicidal ideation, his insight was limited, his judgment was good, his memory was, intact, and his fund of knowledge was average.  The Veteran was assigned a GAF score of 65, and psychosocial stressors included his primary support group and his social environment.

In May 2012, the Veteran reported good sleep without dreaming on his new medication.  In a December 2012 VA treatment record, the Veteran reported that he continued to do well with his PTSD symptoms.

A May 2013 VA treatment record, notes that the Veteran reported that he was doing better physically and that he was still motivated to cut his cattle raising.  The Veteran and his psychiatrist discussed his wife's assertions that he was spending too little time with her.  The psychiatrist noted that the Veteran's target symptoms were his sleep disorder, moderate depression, and isolation.

An October 2013 VA treatment record reflects the  Veteran's  report that he and his wife had recently begun joint counseling.  It was noted that the reduction of his medication for multiple sclerosis had made sleeping more difficult, so his psychiatrist raised the dose of his sleep medication.

A March 2014 VA treatment record notes that the Veteran was doing "extremely well" on a medication for his sleep.  The Veteran reported that he and his wife were involved in couples therapy, which contributed to his current stress level.  The Veteran denied any suicidal ideation, symptoms, plans, or intent.

A November 2014 VA treatment note documents the Veteran's report of intrusive memories and nightmares related to his in-service stressors.  The Veteran's nightmares were noted to be under good control with the use of medication, but that his hypervigilance and anger remained problematic.  Again, the Veteran reported social avoidance.  He denied any history of suicide attempts or psychiatric hospitalizations.  Upon mental status examination, the Veteran was well-groomed, his speech was normal in rate and volume, his mood was anxious, and his affect was constricted.  No thought disorder was apparent, and the Veteran denied any current or recent auditory or visual hallucinations, paranoia, or any suicidal or homicidal ideation, intent or plans.  He was oriented, his attention span and concentration were within normal limits, and his memory, language, and fund of knowledge appeared to be intact.  Both his judgment and insight were good.

In a June 2015 letter, the Veteran's private licensed professional counselor stated that he had been involved in counseling since May 2008 due to intrusive thoughts of his military service.  She stated that the Veteran's current symptoms included avoiding leaving his house and a fear of being in enclosed places.  Marital discord continued to be "major problem."  His mood was described as a three to four out of ten, and his anxiety levels were an eight to nine out of ten.  It was noted that the Veteran trusted no one.  The counselor noted that the Veteran's depression and anxiety impaired his ability to function effectively.  Sleep impairment was again noted, as well as poor memory for names and dates.  The Veteran's speech was found to be frequently obscure or irrelevant, and he often had to ask people to repeat instructions.  The Veteran's judgment was found to be impaired because he was overly cautious.  The Veteran struggled with a lack of motivation, and he was noted to isolate himself from long-time friends, which in turn caused problems with his wife.  The Veteran reported infrequent suicidal and homicidal ideation, and that he had periods of unprovoked irritability.  Finally, the counselor noted that the Veteran frequently lost track of time.

During the June 2015 Board hearing, the Veteran reported that he isolated himself from others, and that he did not want to leave his property.  He stated he avoided traffic and crowds, and that sometimes he heard noises that were not really there, such as a knock on the door or his wife calling for him.  He also reported seeing things that were not really there, such as seeing his dog walk by.  The Veteran reported that his wife consistently told him that he was being rude to others.  With regard to his relationship with his wife, he stated that he walks on "eggshells" with her, and that she feels he does not communicate with her.  He stated that, although she wanted to travel, he is only willing to go to places that are somewhat isolated.  The Veteran reported that he was on a Bi PAP for sleep apnea and he took medication to help with his dreams, but that he nevertheless experienced sleep disturbances due to bad dreams, including waking up ready to fight.  He also reported needing to select where he and his wife sat in a restaurant, and that he does not like others walking up behind him.  The Veteran also reported experiencing panic attacks, including one on the day of the hearing due to traffic.

In September 2015, the Veteran's licensed professional counselor completed a DBQ assessing the current nature and severity of his service-connected PTSD.  The Veteran was diagnosed with PTSD; major depression, recurrent, severe; and partner relationship problems.  The Veteran was assigned a GAF score of 45.  Although the counselor noted multiple mental disorder diagnoses, she stated that his symptoms of depression were part of his PTSD.  Overall, she opined that the Veteran's PTSD resulted in occupational and social impairment with deficiencies in most areas, such as work, school family relations, judgment, thinking, and/or mood.  

With regard to the PTSD diagnostic criteria, the Veteran was found to suffer from recurrent and distressing recollections of his in-service experiences; recurrent distressing dreams; feelings of reexperiencing the in-service stressor; intense psychological distress at exposure to internal or external cues associated with his in-service stressor; and psychological reactivity to internal or external cues associated with his in-service stressor.  With regard to avoidance of stimuli and the numbing of general responsiveness, the Veteran was found to engage in avoidance behaviors; he had a markedly diminished interest or participation in significant activities; he suffered from feelings of detachment; he had a restricted range of affection; and he had a sense of a foreshortened future.  With regard to symptoms associated with increased arousal, the Veteran was found to have difficulty falling asleep, he was prone to irritability or outbursts of anger, he had difficulty concentrating, he was hypervigilant, and he had an exaggerated startle response.  

Other symptoms of the Veteran's PTSD included the following: depressed mood; anxiety; suspiciousness; panic attacks; chronic sleep impairment; mild memory loss; impairment of short and long term memory; memory loss for names of close relatives; flattened affect; circumstantial, circumlocutory or stereotyped speech; difficulty understanding complex commands; impaired judgment; impaired abstract thinking; gross impairment in thought process or communication; disturbances in motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty adapting to stressful circumstances, including work or a work-like setting; spatial disorientation; and disorientating to time or place.

In a statement received in October 2015, the Veteran's wife reported her experiences with the Veteran over the course of their relationship.  With regard to the Veteran's current symptoms, she stated that he avoided social interaction and he was prone to anger and irritability.  She stated that following his brother's deployment to Iraq, the Veteran became depressed and began to experience anxiety.  She reported chronic sleep impairment, including the Veteran thrashing in his sleep.

In October 2015, the Veteran underwent a VA examination for evaluation of  his PTSD.  The Veteran was diagnosed with PTSD and major depressive disorder.  With regard to the two diagnoses, the examiner noted that, while it was possible to differentiate which symptoms were attributable to each diagnoses, the level of the Veteran's occupational and social impairment was primarily attributed to his PTSD.  Overall, the examiner opined that the Veteran suffered from occupational and social impairment with deficiencies in most areas, such as work, school family relations, judgment, thinking, and/or mood.  

During the examination, the Veteran again reported marital problems, and that he and his wife were attending therapy together.  The examiner noted that the Veteran was more isolated since his last VA examination.  The Veteran then reported being easily irritated, and that he argued with his wife at least two times per week.  He stated that prior to therapy, his wife was talking about divorce.  He reported that he did not socialize with his friends much, that he had a hard time feeling empathy for anyone, and that he had become emotionally numb.  He spent his days working on his property taking care of his animals and doing chores.  He also reported that there were times when he would have to leave his group therapy sessions due to anxiety.

With regard to the PTSD diagnostic criteria, the Veteran was found to suffer from recurrent, involuntary, and intrusive distressing memories; recurrent distressing dreams; intense or prolonged psychological distress at exposure to internal or external cues associated with his in-service stressor; and marked psychological reactions to internal or external cues associated with his in-service stressor.  With regard to avoidance of stimuli, the Veteran was found to engage in avoidance of distressing memories, thoughts, or feelings associated with his in-service stressor, as well as external reminders of his in-service stressor.  The Veteran was found to have markedly diminished interest or participation in significant activities, feelings of detachment; and a persistent inability to experience positive emotions.  The Veteran was found to suffer from irritable behavior and angry outbursts; hypervigilance; exaggerated startle response; problems with concentration; and sleep disturbances.  

Other symptoms included the following: depressed mood; anxiety; suspiciousness; panic attacks; chronic sleep impairment; mild memory loss; impairment of short and long term memory; memory loss for names of close relatives; flattened affect; difficulty understanding complex commands; disturbances in motivation and mood; difficulty in establishing and maintaining effective work and social relationships; and difficulty adapting to stressful circumstances, including work or a work-like setting.  During the examination, the Veteran was oriented, and there was no evidence of abnormal thought processes.  The examiner opined that the Veteran's depression had worsened since his August 2009 examination, and that he had become more isolated from others and had more trouble with his wife since the last exam.

The Board finds that, with resolution of all reasonable doubt in the Veteran's favor, the above-described evidence reflects that, since the March 26, 2007, effective date of the award of service connection, , until June 23, 2015,  the Veteran's PTSD was manifested by symptoms such as the following: difficulties in his martial relationship; depressed mood; dysphoria and a flattened affect; reexperiencing his traumatic in-service stressors, including nightmares and intrusive memories; frequent panic or anxiety attacks; problems with anger and irritability; difficulty adapting to stressful circumstances; chronic sleep disturbances; social isolation and avoidance; emotional numbing; hypervigilance and a heightened startle response; problems with attention and concentration; and problems with memory.  Mental status examinations consistently found the Veteran to be alert and oriented to time, place, and person; his speech was normal; his judgment was no more than mildly impaired; and his thought process was consistently normal.  

Collectively, these symptoms are of the type and  extent, frequency, and/or severity (as appropriate) that are indicative of occupational and social impairment with reduced reliability and productivity.  Thus, Board finds that the evidence indicates that the Veteran's PTSD resulted in a level of occupational and social impairment which more closely approximates a 50 percent disability rating from March 26, 2007, until June 23, 2015.

However, at no point during the period in question  was the Veteran's PTSD shown to result in occupation and social impairment with major deficiencies in most areas and an inability to establish and maintain effective relationships, or total occupational and social impairment.  

For example, during the applicable time period, the Veteran consistently denied suicidal ideation, and besides his complaints of hearing noises, he was consistently found to not experience hallucinations or delusions.  While the Veteran's speech was noted to be circumstantial at times, it was never illogical, obscure, or irrelevant.  While Veteran reported that, when he and his wife went out to a restaurant, he would need to select were they sat, there is absolutely no indication that such behavior or any other behavior resulted in any affect upon the Veteran's routine activities.  Furthermore, there is no evidence that the anxiety or depression were near continuous or that such affected his ability to function independently.  Mental status examinations from the applicable time period consistently found the Veteran to be alert and oriented to time, place, and person, and there is no indicate that the Veteran neglected his personal appearance or hygiene.

While the medical evidence of record clearly indicates that the Veteran suffered from problems associated with anger and irritability, there is nothing to suggest that the Veteran was unable to control his impulses or was prone to periods of violence, such that his level of occupational and social impairment warranted a 70 percent rating.  To the extent that the Veteran's PTSD has resulted in symptoms of social avoidance and isolation, as well as the difficulties he and his wife have experienced, such symptomatology is contemplated by the assigned 50 percent rating.

Because the Veteran's PTSD symptoms from March 26, 2007, until June 23, 2015, were not of the type, extent, frequency, or severity to indicate occupation and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking and mood-the level of impairment contemplated by the higher 70 percent disability rating-the Veteran's symptomatology also fails to rise to the level of symptomatology contemplated by the maximum 100 percent rating (which requires symptoms resulting in total occupational and social impairment).

In reaching the above conclusions, the Board reiterates that the symptoms listed in the rating schedule under the criteria for the 50 percent rating, as well as higher 70 percent and 100 percent ratings, are essentially examples of the type and degree of symptoms indicative of the level of impairment required for each such rating, and that the Veteran need not demonstrate those exact symptoms to warrant a higher rating.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013); Mauerhan, supra.  However, as discussed above, the Board finds that the evidence of record simply does not show that the Veteran has manifested symptomatology that is of the type, extent, frequency, and severity to result in a level of impairment that meets, or more nearly approximates, the level of impairment contemplated by the herein assigned 50 percent rating or any higher rating under VA's rating schedule.

Also, as noted, during the relevant time period, the Veteran was assigned GAF scores of 55 and  65.  Under DSM-IV, GAF scores ranging from 51 to 60 are indicative of moderate symptoms (such as flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores ranging from 61 to 70 are indicative of some mild symptoms (like depressed mood and mild insomnia), or some difficulty in social, occupational or school functioning (e.g. occasional truancy, or theft within the household), but generally functioning pretty well, has some meaning interpersonal relationships.  The Board finds that the assigned GAF scores of 55 and 65 are consistent with no more than the level of impairment contemplated by the assigned 50 percent rating, and do not provide a  basis for a higher rating during the period in question.

The Board further finds that, from June 24, 2015, the date of the Veteran's hearing and receipt of the June 2015 letter from the Veteran's license professional counselor, the Veteran's PTSD has been manifested by symptoms such as the following: difficulties in his marital relationship; depressed mood and feelings of detachment; intrusive thoughts and recollections of his military service; hypervigilance and an exaggerated startle response; frequent panic attacks; outbursts of anger and irritability; depression and anxiety that affected his ability to function effectively; chronic sleep disturbances, including nightmares and thrashing in his sleep; impairment of short and long term memory; subjective complaints of hearing or seeing things that are not there; illogical or obscure speech, and a difficulty understanding commands; difficulty in adapting to stressful circumstances; impaired judgment and thought processes; social isolation and avoidance behaviors; and dysphoria and a lack of motivation or interest in activities; and infrequent suicidal and homicidal ideation.       

Collectively, these symptoms are of the type and extent, frequency, and/or severity (as appropriate) indicative of no more than occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  Thus, Board finds that the evidence indicates that the Veteran's PTSD has resulted in a level of occupational and social impairment which more closely approximates a 70 percent disability rating since June 24, 2015.

However, the Board finds that the Veteran's PTSD has not met, or more closely approximated, the criteria for a 100 percent rating at any point since June 24, 2015.  At no point has the Veteran manifested total occupational and social impairment due to such symptoms as gross impairment of thought process or communication, persistent delusions or hallucinations.  There is no indication that he has posed a persistent danger to himself or to others, or that he has been unable to perform activities of daily life (such as maintenance of personal hygiene).  Furthermore, the Veteran has been  consistently oriented to time or place..

While the Veteran has complained of hearing or seeing things that were not there, neither he September 2015 nor the October 2015 examiner found that the Veteran experienced persistent delusions or hallucinations.   In addition, while June 2015 letter noted that suicidal and homicidal ideation, that letter noted that such was infrequent.  Furthermore, neither the September 2015 DBQ nor the October 2015 VA examination reflects that the Veteran complained of suicidal or homicidal ideation..  Thus, there is no indication that the Veteran posed a persistent danger to himself or to others.  Furthermore, the Veteran's treatment records, as well as his testimony before the undersigned, demonstrates that he is oriented to time and place and he is able recall his and his relatives' names.  In fact, during the hearing, the Veteran provided a thorough account of his history following service.  Finally, there is no indication in the record that the Veteran has been  unable to perform activities of daily living, such as maintenance of personal hygiene, as the Veteran's treatment records show that he has always appeared to be cooperative, reasonable, with good hygiene.

The Board further finds that the one GAF score assigned since June 24, 2015, does not, by itself, provide a basis for assigning the maximum, 100 percent rating for PTSD at any pertinent point.  The September 2015 DBQ report reflects that a GAF score was assigned.  Pursuant to the DSM, a GAF score from 41 to 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Thus, the Board finds that the assigned GAF score of 45 is consistent with no more than the level of impairment contemplated by the assigned 70 percent rating, and does not provide a basis for the maximum, 100 percent rating during the period in question.

Thus, the Board finds that, at no point since June 24, 2015, has the Veteran manifested symptoms of  the type, and extent, frequency, and/or severity (as appropriate) contemplated by the maximum, 100 percent schedular rating.

The above determinations are based upon consideration of applicable provisions of VA's rating schedule.  Additionally, the Board finds that there is no showing that, at any pertinent point, the Veteran's PTSD has reflected so exceptional or so unusual a disability picture as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321 (cited in the October 2013 SOC).

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R.  § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R.  § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  See Thun, 22 Vet. App. at 111.

In this case, the Board finds that the applicable schedular criteria are adequate to rate the Veteran's PTSD at all pertinent points.  The rating criteria under which the disability is evaluated fully contemplates the described psychiatric symptoms as well as the Veteran's level of social and occupational impairment, and provides for higher ratings than that assigned based on more significant functional impairment.  Moreover, there is no medical indication or argument that the applicable criteria are inadequate to rate the Veteran's PTSD.

The Board further notes that, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  In this case, however, the Veteran's PTSD is appropriately rated as a single disability.  As the Veteran's psychiatric symptoms have been fully considered in evaluating his disability, and the evaluation of multiple service-connected disabilities is not presently at issue, the Board finds that the holding of Johnson is inapposite here. 

As the threshold requirement for invoking the procedures of 38 C.F.R. § 3.321 are not met, referral of these matters for extra-schedular consideration is not required.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which a higher rating is sought, then part and parcel to that claim for a higher rating is the matter of whether a total disability rating due to individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran has not alleged, and the evidence does not suggest, that the Veteran has been  actually or effectively rendered unemployable solely due to his service-connected PTSD.  Instead, although the Veteran stated that his PTSD symptoms interfered with his duties, he was medically retired from his position as a corrections officer due to his nonservice-connected multiple sclerosis.  Under these circumstances, the Board finds that the matter of the Veteran's entitlement to a TDIU due to PTSD has not been raised,, and need not be addressed in conjunction with, the current claim for higher ratings.

For all the foregoing reasons, the Board finds that, while the criteria are met for an initial, 50 percent rating for PTSD from March 26, 2007, until June 23, 2015, and a 70 percent rating from June 24, 2015, there is no basis for any further staged rating of the Veteran's PTSD, pursuant to Fenderson, and that any rating(s) in excess of those ratings assigned herein must be denied.  In reaching these conclusions, the Board has resolved reasonable doubt in the Veteran's favor in assigning a higher rating at each stage, but finds that the preponderance of the evidence is against assignment of any rating in excess of the initial 50 percent prior to June 24, 2015, or in excess of 70 percent thereafter.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, supra.


ORDER

Service connection for a cervical spine disorder is denied.

An initial 50 percent rating for PTSD, from March 26, 2007, is granted, subject to the legal authority governing the payment of compensation.

A 70 percent rating for PTSD, from June 24, 2015, is granted, subject to the legal authority governing the payment of compensation.

A rating in excess of 70 percent for PTSD, from June 24, 2015, is denied.



REMAND

Unfortunately, the Board finds that further AOJ action on the claim for service connection for a right elbow disorder is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliances with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In the August 2015 remand, the Board noted the Veteran's allegation that he injured his elbow during boot camp at the Orlando Naval Station.  Specifically, he stated that, as he was coming out of the shower, he slipped and hit his right elbow on a doorjamb.  The Veteran stated that his chief sent him to sick bay and that X-rays were taken, that his elbow was bandaged, and he was put on light duty for three days.  Records show that the Veteran was stationed at the Orlando Naval Station from July 1970 to October 1970.

The Board also noted the Veteran's contention that his service treatment records were incomplete, and that records pertaining to the treatment he received for his right elbow injury while in boot camp at the Orlando Naval Station in 1970 were not of record.  See June 2015 Hearing Transcript.  The Board noted that VA has a duty to make continuing requests for records in the possession of a federal department unless VA concludes that such records do not exist or that further efforts to obtain them would be futile.  38 C.F.R. § 3.159(c)(2)(2015).  Thus, the  Board directed the AOJ to conduct an additional search for medical records directly with the medical facilities at the Orlando Naval Station.

Review of the record following the August 2015 remand shows that, while the AOJ made a request for additional service treatment and personnel records in August 2015, that request was made to the National Personnel Records Center (NPRC).  The NPRC provided copies of the Veteran's military personnel file, but no additional service treatment records, including medical records from the Orlando Naval Station, were associated with the record.  The is also no indication that the AOJ made any additional attempt to obtain medical records directly from the Orlando Naval Station as requested by the Board.  The Board finds that the AOJ failed to fully or substantially comply with Board's August 2015 remand directive, and that another remand of this matter is required.  Stegall, supra.

Accordingly, the AOJ should once again conduct an additional search for medical records directly with the medical facilities at the Orlando Naval Station.

In addition to obtaining any further service treatment records from the Orlando Naval Station, to ensure that all due process requirements are met, and the record is complete,  the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.  

As for VA records, the claims file reflects that VA treatment records dated through September 8, 2015, have been associated with the Veteran's claims file.  On remand, the AOJ should obtain any outstanding records of VA evaluation and/or treatment pertinent to the Veteran's claims on appeal. See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim remaining on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015).

The actions identified herein are consistent with the duties imposed by the (VCAA. See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the claim remaining on appeal.  Adjudication of the claim should include consideration of all evidence added to the claims file-to include  any additional service treatment records and VA treatment records associated with the claims file since the last adjudication.

Accordingly, this matter is hereby REMANDED for the following action:

1. Contact any appropriate source(s), to include the Orlando Naval Station, to obtain any medical records related to the Veteran's right elbow from his time at the Orlando Naval Station (July 31, 1970, to October 16, 1970).  In making any request, use the Veteran's complete last name, as listed on his DD Form 214.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  Continue efforts to obtain these record until either the evidence/information is received, or until specific information that the evidence/information sought does not exist or that further efforts to obtain it/them would be futile is obtained.  All records and/or responses received should be associated with the claims file.

2.  Obtain any outstanding, pertinent records of VA evaluation and/or treatment of the Veteran's right elbow, dated since September 8, 2015.  Follow the provisions of 38 C.F.R. § 3.159 as regards obtaining records from Federal facilities in procuring such records.  All records and/or responses received should be associated with the claims file.

3.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, current authorization, to obtain any additional evidence pertinent to the claim remaining on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

4.  If the Veteran responds, assist him in obtaining any additional evidence identified following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

6.  After accomplishing all requested action, as well as any additional action deemed warranted, adjudicate the matter on appeal in light of all pertinent evidence and legal authority (to include any additional in- and post-service treatment records associated with the VBMS and/or Virtual VA file(s) since the last adjudication).

7.  If the  benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied. The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


